Citation Nr: 0416005	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  03-26 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to a disability rating in excess of 70 
percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a low back 
disorder.  

3.  Entitlement to service connection for a cervical spine 
disorder.  

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The veteran had active military service from May 1967 to 
March 1970.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from January 2002 and December 2002 rating decisions 
by the Department of Veterans Affairs (VA) St. Petersburg, 
Florida, Regional Office (RO).  In June 2002, the veteran 
filed a notice of disagreement with the January 2002 rating 
decision's assignment of a 70 percent rating for PTSD, and 
the denial of service connection for low back and cervical 
spine disorders.  In March 2003, the veteran filed a notice 
of disagreement with the December 2002 rating decision, which 
denied a total rating based on individual unemployability due 
to service-connected disabilities.  After receiving a 
statement of the case in August 2003 that addressed the 
issues of entitlement to an increased rating for PTSD, 
service connection for a low back disorder, and a total 
rating based on individual unemployability due to service-
connected disabilities, the veteran perfected his appeal to 
the Board, as to those issues, by timely filing a substantive 
appeal in September 2003.  

As will be explained below, the issues of entitlement to 
service connection for disorders of the lower back and 
cervical spine and to total rating based on individual 
unemployability due to service-connected disabilities are 
remanded to the RO via the Appeals Management Center in 
Washington, DC.  VA will notify you if further action is 
required on your part.  


FINDING OF FACT

The veteran's PTSD is shown to be productive of no more than 
severe social and industrial impairment, without such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; disorientation to time or 
place; and memory loss for names of close relatives, own 
occupation, or own name, so as to result in total 
occupational and social impairment.  


CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent for PTSD 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, Diagnostic Code 9411 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The decision by the United States Court of Appeals for 
Veteran Claims (Court) decision in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) held, in part, that a notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the veteran was provided notice in July 2001 
regarding what information and evidence is needed to 
substantiate a claim for service connection for PTSD, as well 
as what information and evidence must be submitted by him and 
what information and evidence will be obtained by VA.  Such 
notice was prior to the January 2002 rating decision that 
granted service connection and a 70 percent rating for PTSD.  
Therefore, because the required notice in this case was 
provided to the veteran prior to the initial AOJ adjudication 
that rendered a decision pertaining to PTSD, the timing of 
the notice complies with the express requirements of the law 
as found by the Court in Pelegrini.  

In addition, in Pelegrini, the Court held, in part, that a 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the notice letter that was provided to 
the veteran does not contain the "fourth element," the 
Board finds that the veteran was otherwise fully notified of 
the need to give to VA any evidence pertaining to his claim.  
He was informed in the August 2003 statement of the case, as 
well as in an April 2003 request from VA for additional 
evidence of the need to submit any and all evidence he had 
that would assist VA in properly adjudicating his claim.  

All the law requires is that the duty to notify is satisfied, 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a sufficient notice 
has been fully satisfied, any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.  

Regarding the duty to assist, all relevant VA medical records 
have been obtained and associated with the claims file.  
Additionally, the veteran was provided a VA psychiatric 
examination in December 2001.  Under these circumstances, it 
is apparent that no additional evidentiary development is 
warranted since the file contains the relevant medical 
records and comprehensive information regarding the veteran's 
claim for entitlement to an increased rating for PTSD.  
Therefore, the Board finds that VA's duty to assist the 
veteran has been fully accomplished.  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); VAOPGCPREC 16-
92.  

The veteran argues that his service-connected PTSD is more 
severely disabling than currently evaluated, and, therefore, 
warrants a higher rating.  

At a December 2001 VA psychiatric examination, the appellant 
gave a history of psychiatric hospitalization in 1988/89 that 
was not followed up with any psychiatric treatment because he 
felt it would have been too expensive.  He stated that he had 
been treated for the past six years with Prozac for 
depression and anger.  Reference was made to his July 2001 
claim which had described 10-12 nightmares a month during the 
past 32 years, as well as flashbacks 4-5 times a month.  He 
reported that he felt survivors guilt, had trouble 
concentrating, avoided activities that reminded him of the 
events in Vietnam, did not feel close to anyone anymore, had 
much less interest in his family, friends, and activities 
that used to be important, had problems with falling asleep, 
was overly irritability, and constantly checked on security 
at home.  He reported that he enjoyed fishing and boating as 
long as he could get away from all the people around him.  He 
indicated that he had worked for the city of Naples for the 
past ten years and that he realized his irritability had 
created some job problems because he had been passed over for 
promotion for a supervisory spot several times due to his 
nervous symptoms and related behavior.  His current wife (of 
four years) was interviewed separately and described the 
veteran's violent rages, including one that had resulted in 
her receiving a broken neck for which a titanium plate was 
inserted, and his problems with road rage.  

Evaluation at the December 2001 examination revealed that the 
veteran appeared very tense and was very hesitant, becoming 
tearful, when asked to described his Vietnam memories.  He 
seemed quite anxious, although he tended to gloss over or 
minimize some of his behavior, particularly denying having 
had any manic spells.  He denied any hallucinations, suicide 
attempts, tendency to uncontrollable worrying, or panic 
spells.  He admitted to sometimes thinking of suicide and to 
excessive depression, which did not seem so bad a long as he 
was able to push thoughts of Vietnam back.  He had no gross 
impairment of recent or remote memory.  The diagnosis was 
PTSD, bipolar II affective disorder, and intermittent 
explosive disorder.  Global Assessment of Functioning was 50, 
indicating serious impairment in social and occupational 
functioning.  

In an August 2002 lay statement, S. Crain, the veteran's 
supervisor at the city of Naples for 15 years, indicated that 
the veteran had displayed antagonistic and threatening 
behavior towards his fellow workers, which had alienated him 
from everyone to the point that no one wanted to work with 
him.  

In an undated questionnaire, completed for him by his wife, 
the veteran indicated the following: that he had sleep 
problems due to nightmares; that only at the urging of his 
wife would he bathe or shave because he no longer carried how 
he looked or smelled; that he didn't really care about 
eating; that he didn't want to be around people; that he did 
little of the housework, yard work, or shopping; that his 
wife took care of paying the bills; that his days were spent 
by himself watching television and reading magazines; and 
that his irritability and anger caused problems with his co-
workers.  

The January 2002 rating decision granted service connection 
and a 70 percent rating for PTSD, effective July 19. 2001, 
the date of receipt of the veteran's claim for the benefit.  

Under the general rating formula for mental disorders, a 100 
evaluation is assigned when PTSD results in total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  A 70 percent 
evaluation is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9411, effective November 7, 1996.  

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the veteran's medical history 
with regard to that disorder, the United States Court of 
Appeals for Veterans Claims, has held that, where entitlement 
to compensation has already been established, and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Id; Peyton v. Derwinski, 1 
Vet. App. 282 (1991); 38 C.F.R. §§ 4.1, 4.2 (2002).  

The evidence in this case indicates that the veteran has 
problems with irritability and anger and that his daily life 
consists of avoiding people, staying at home, contributing 
little to the running of the house, and not caring if he 
bathed, shaved, or ate.  The Board recognizes that the 
veteran's PTSD presents serious social and industrial 
impairment; however, the evidence does not show that his PTSD 
has been manifested by such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name, so as to result 
in total occupational and social impairment that would 
warrant a 100 percent rating under the criteria for 
evaluating PTSD.  The Board notes that a GAF of 50 may be 
characterized by a serious impairment in the inability to 
work, but the clinical descriptions of the veteran's service-
connected PTSD neither meet nor nearly approximate the 
criteria for a total schedular rating.  Thus, the Board finds 
that his PTSD warrants no more that a 70 percent rating.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that in the case of an appeal of the evaluation assigned 
contemporaneously with the grant of an original claim for 
service connection of a disability, staged ratings were to be 
considered.  Inasmuch as the veteran was granted service 
connection and assigned a 70 percent evaluation for PTSD by 
the January 2002 decision, and his current appeal was based 
on that decision, the Board must consider staged ratings 
under Fenderson.  The Board notes that the effective date of 
the 70 percent rating granted by the January 2002 rating 
decision for PTSD was July 19, 2001, the date the veteran 
filed a claim for entitlement to service connection for PTSD.  
Because the evidence does not demonstrate the criteria for a 
100 percent schedular rating were met at any time during the 
appeal period, an evaluation greater than 70 percent is not 
shown to have been warranted at any point since the veteran's 
claim was filed.  

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment. 38 C.F.R. § 
3.321(b)(1) (2001).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  In this case, the 
evidence of record does not indicate the veteran is 
frequently hospitalized for his PTSD and the assignment of a 
70 percent disability rating already contemplates employment 
impairment.  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action. 
VAOPGCPREC 6-96 (1996).  

Under these circumstances a basis upon which to assign an 
increased disability evaluation for PTSD has not been 
presented.  


ORDER

An increased rating for PTSD is denied.  


REMAND

In a May 2002 medical statement, E. S. Kelley, M.D. indicated 
that the veteran's service-connected left leg disability had 
aggravated his low back and neck disabilities.  Although the 
RO has addressed the issue of whether the veteran's left leg 
disability caused any back disability, the question of 
whether his back disabilities have been aggravated by the 
left leg disability has not been considered.  This should be 
accomplished.  

In January 2002 rating decision, the RO denied the veteran's 
claim for service connection for a cervical spine disorder.  
The Board finds that his June 2002 notice of disagreement 
with the January 2002 rating decision included disagreement 
with the denial of service connection for a cervical spine 
disorder, and that thereafter he has continued to assert that 
service connection should be granted for a cervical spine 
disorder.  Indeed, in an April 2003 letter to the veteran, 
the RO acknowledged that a notice of disagreement as to the 
issue of entitlement to service connection for a cervical 
spine disorder had been received in June 2002.  The Court has 
held that where the Board finds a notice of disagreement has 
been submitted from a matter that has not been addressed in a 
statement of the case the issue must be remanded to the RO 
for appropriate action.  Manlincon v. West, 12 Vet. App. 238 
(1999).  The RO has not issued a statement of the case on the 
veteran's claim for service connection for a cervical spine 
disorder.  

The veteran's claim for TDIU benefits will be deferred 
pending completion of the necessary action regarding the 
veteran's service connection claims.  

Accordingly, the issues of entitlement to service connection 
for disorders of the low back and cervical spine and to a 
total rating based on individual unemployability due to 
service-connected disabilities are remanded for the following 
actions:  

1.  Ensure that all notice obligations have 
been satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A and any other 
applicable legal precedent.  Particularly, 
the veteran should be notified of what 
evidence VA will develop, and what evidence 
he must furnish.  

2.  After ensuring that the duty to assist 
has been complied with, and that any 
indicated additional development is 
accomplished, including any necessary 
examinations, issue the veteran and his 
representative a statement of the case with 
regard to the veteran's claim for service 
connection for a cervical spine disorder.  
They should be informed of the requirement of 
filing a timely substantive appeal subsequent 
to receipt of the statement of the case, in 
order to perfect that claim and thereby place 
it within the jurisdiction of the Board.  

3.  Contact the veteran and request that he 
provide the names and addresses of any health 
care providers from whom he has received 
treatment for back disabilities since 
service, and, if possible, specify the 
appropriate dates of treatment.  Then, after 
any necessary authorization is obtained from 
the veteran, obtain copies of all treatment 
records for the veteran from the health care 
providers identified and associate the 
records with the claims file.  

4.  After the above requested development has 
been accomplished, schedule the veteran for a 
VA orthopedic examination to determine the 
likely etiology of any back disabilities.  
The entire claims folder and a copy of this 
Remand should be made available to and 
reviewed by the examiner prior to the 
examination.  The examiner should be 
requested to express an opinion as to whether 
it is likely, unlikely, or at least as likely 
as not that the veteran's service-connected 
left leg disability has either caused or 
aggravated any disabilities in his back.  The 
examiner should also be requested to present 
all opinions and findings, and the reasons 
and bases therefor, in a clear, 
comprehensive, and legible manner.  

5.  The veteran should be advised of the 
provisions set forth at 38 C.F.R. § 3.655(b) 
regarding failure to report for scheduled VA 
examinations.  

6.  After the above requested actions have 
been completed, the claim of entitlement to 
service connection for a low back disorder 
and entitlement to a total rating based on 
individual unemployability due to service-
connected disabilities should be re-
adjudicated.  Regarding the veteran's 
assertion that his service-connected left leg 
disability aggravates his back disabilities, 
consideration should be given to the Court's 
holding in Allen v. Brown, 7 Vet App 439 
(1995).  If any of the benefits sought on 
appeal remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and an 
appropriate period of time to respond.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.  



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



